United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-10195
                          Conference Calendar



BOBBY JOE BURTON, JR.,

                                      Petitioner-Appellant,

versus

DAN JOSLIN,
                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-1445
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bobby Joe Burton, Jr., federal prisoner # 75272-079, appeals

the dismissal of his 28 U.S.C. § 2241 petition.    Burton

challenged the life sentence he received after he pleaded guilty

to conspiracy to manufacture crack cocaine and possession of

crack cocaine with intent to distribute.    Burton argues that his

challenge to his sentence falls under the savings clause of 28

U.S.C. § 2255.

     Burton’s challenge to his sentence is based on United States

v. Booker, 543 U.S. 220 (2005).    A claim relying on Booker does

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10195
                                 -2-

not meet the requirements of § 2255's savings clause.   See

Padilla v. United States, 416 F.3d 424, 427 (5th Cir. 2005).

Accordingly, the district court did not err in dismissing

Burton’s § 2241 petition.

     AFFIRMED.